DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 17-33, in the reply filed on 06/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 26, the claim appears to be missing a word in the phrase “keeping the molding speed in a first portion than the line speed” 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-25 and 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zieg (PN 3243850) in view of Allanic et al. (PN 3881851).
With regards to claim 17, Zieg teaches a method for producing an elongated article comprising extruding a sheath material (tube) with a predetermined wall thickness by an extrusion unit (Fig. 2B, Fig. 7, col 3 ln 42-59) and following the extrusion unit in a feeding direction and while a material is still moldable building up a part of the material with a molding unit (10, 11) during a molding process (building up corrugations) and moving the molding unit along a work cycle track (Fig. 1a).  Zieg teaches that for extruding a given wall thickness sheath and following in a feeding direction using a movable mold unit which accelerates from a start position in a feeding direction, advances towards the sheath and forms the molded part, retracts and decelerates in order to provide a stretching action to the sheath thus using a molding speed different from a line speed (claim 3). Zieg does not teach incorporating an elongated article within the sheath such as a conductor; however, as discussed in Allanic it was known in the art at the time the invention was effectively filed to incorporate a linear conductor fed through the extrusion device when forming a similar corrugated sheath (Abstract, Fig. 1, Fig. 5) and as such would have been obvious to one of ordinary skill to include in the device of Zieg as doing so allows for the sheath to be formed on the conductor in situ.
With regards to claim 18, Zieg teaches moving the molding unit along a linear guide (Fig. 1a, 1b).
With regards to claim 19, Zieg teaches moving the molding unit between the start and end position using a linear drive (claim 3).
With regards to claims 20 and 21, Zieg teaches that the line speed or extrusion speed is set by the extruder.  Barring a showing of unexpected results it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a variety of line speeds including 2 m/s through routine optimization of the extrusion rate.
   With regards to claim 22, during startup the method of Zieg inherently requires initially accelerating the molds to line speed and then following the teaching of Zieg advancing them towards the article and bringing them to the increased molding speed.
With regards to claims 23-25, 27 and 28, Zieg teaches that the device is capable of adjusting the speed at which the molding units advance and that the speed imparts a stretching action and is thus a result effective variable, and as such it would have been obvious to one of ordinary skill to use a desired molding speed including the same or different speeds through routine experimentation of the result effective variable established in Zieg.
With regards to claim 29, Zieg teaches using a continuous rotating system and thus has an identical start and end point for a plurality of work cycles.
With regards to claim 30, Zieg teaches using a plurality of working mold pairs interpreted to read upon a plurality of working positions.
With regards to claims 31 and 32, Zieg does not teach a specific length of the molding system; however, barring a showing of unexpected results a mere 
With regards to claim 33, Zieg teaches that the molding units advance towards the feed of material and away from the feed of material while traveling along the circuit (Fig. 1a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GALEN H HAUTH/Primary Examiner, Art Unit 1742